UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-7564



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CURTIS A. MOSES,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CR-98-38; CA-00-51-1)


Submitted:   June 23, 2005                 Decided:   June 28, 2005


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Curtis A. Moses, Appellant Pro Se.  Robert H. McWilliams, Jr.,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Curtis A. Moses seeks to appeal the district court’s

order denying relief on his motion to withdraw his guilty plea,

which effectively sought relief under 28 U.S.C. § 2255 (2000).                       An

appeal may not be taken from the final order in a § 2255 proceeding

unless    a    circuit    justice    or    judge    issues    a     certificate      of

appealability.       28 U.S.C. § 2253(c)(1) (2000).               A certificate of

appealability will not issue for claims addressed by a district

court    absent     “a    substantial       showing   of      the    denial    of     a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).          A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.        See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).              We have independently reviewed

the record and conclude that Moses has not made the requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal    contentions      are   adequately     presented      in    the

materials      before    the    court     and   argument     would    not    aid    the

decisional process.



                                                                            DISMISSED


                                        - 2 -